department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l may number release date cc psi b07 postf-162150-01 uilc internal_revenue_service national_office legal advice memorandum for viviana taverna lmsb lm f mn from associate chief_counsel passthroughs and special industries cc psi subject treatment of costs associated with a landfill this chief_counsel_advice responds to your memorandum in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer agency issue sec_1 whether taxpayer’s costs for monitoring maintenance and control activities associated with the closing of phases i vi and vii through x of its waste disposal landfill constitute qualified closing costs for purposes of computing the deduction for closing costs pursuant to sec_468 of the code taxpayer conducted its solid_waste landfill operations for these phases pursuant to a permit issued by the agency b whether taxpayer’s costs for monitoring maintenance and control activities associated with the closing of phases ii through v of its waste disposal landfill constitute qualified closing costs for purposes of computing the deduction for closing costs pursuant to sec_468 of the code taxpayer operated phase ii through phase v under an order on consent issued by the agency after the filling of all but a small portion of phase v was complete but prior to the completion of the monitoring maintenance and control activities associated with these phases postf-162150-01 whether the cost of liners required to be used in the taxpayer's landfill operations are depreciable assets or permanent improvements to the land if it is determined that the liners are not permanent improvements what is the proper amortization period of the liners conclusion sec_1 the term qualified reclamation and closing costs as used in sec_468of the code includes amounts incurred after operations at a solid_waste disposal site are terminated and the disposal site is covered or capped the term qualified closing costs are those expenses_incurred for any activity in connection with any solid_waste disposal site that is conducted in accordance with any permit issued pursuant to the solid_waste disposal act or any other federal state or local law the maintenance monitoring and control activities required by the taxpayer's licenses and the applicable federal and state laws for phases i vi and vii through x are closing activities for the purpose of sec_468 b we have insufficient facts to determine that the taxpayer was not acting within the requirements of sec_468 d b of the code while examination and the taxpayer agree that the liners are capital we think you should seek assistance from cc ita on whether the costs are capital because of the similarity of this situation and the situation described in revrul_94_28 facts for all audit years the taxpayer elected pursuant to sec_468 to deduct qualified reclamation and closing costs associated with its landfill operations examination adjusted taxpayer’s claimed deductions for qualified reclamation and closing costs associated with the monitoring maintenance and control activities post-closing costs of its landfill it is examination’s position that the term qualified closing costs does not include expenses_incurred after operations at a solid_waste disposal site are terminated and the disposal site is covered or capped in addition under the state laws the taxpayer was required to install a series of liners in the landfill site to prevent landfill debris leachate from leaking into the groundwater the taxpayer amortized the liners over years the service disallowed the taxpayer's amortization deduction on two alternative grounds first it is the examination’s position that the liners are not depreciable because they have no ascertainable_useful_life since they are not biodegradable if it is found that the liners are a depreciable asset then examination argues that the liners should be depreciated over years since the taxpayer is obligated to monitor the landfill site for years after the site is closed postf-162150-01 the property had been used for sand and gravel mining operations in taxpayer began carrying out mining operations on the property in taxpayer started filling operations on the mined out areas of the property taxpayer received clean fill at the property which is construction and demolition debris taxpayer received a fee for the filling operations the filling operations of the mined out areas of the property were performed in accordance with requirements established by the agency under agency requirements a landfill operator was required to underlay the area to be filled by at least two natural and or synthetic liners make provisions for leachate collection have a treatment and disposal system approved by agency design construct and operate gas recovery facilities and provide monitoring maintenance and control of the site for years after the landfill site is closed the taxpayer's landfill operations were divided into phases events regarding the landfill operations and the permits or other written authorizations issued to taxpayer can be summarized as follows phase i this phase consisted of acres taxpayer was issued a three year permit by agency to operate a solid_waste management facility on phase i phases ii through v as f illing in phase i neared completion application was made to the agency to expand the landfill by another acres to be designated as phase ii after discussions with the agency this application was amended on or about october to encompass an area of about acres to be designated as phases ii through v no permit however was ever issued by the agency for taxpayer to operate phases ii - v of the landfill although no permits were issued for phases ii through v these phases were active and operating phase vi taxpayer applied for a permit from agency to construct a acre site designated as phase vi of its solid_waste_disposal_facility a permit was issued the agency addressed taxpayer's landf ill operations in phases ii through v by means of an order on consent that was negotiated with agency while the hearing regarding the phase vi permits was being conducted cid cid cid cid cid postf-162150-01 the order on consent was issued after the f illing operations in phases ii through v were nearly complete but prior to the completion of the required monitoring maintenance and control activities in determining whether taxpayer should be issued a permit for phase vi the agency commissioner reviewed the order on consent this order on consent between the taxpayer and agency controlled all remaining aspects of the operation of phases ii through v including the continued operation of phase v and the closure of all four phases proper closure was ensured by a bonding requirement during the hearing conducted to determine whether permits should be issued for phase vi the agency staff indicated that taxpayer should be issued permits for phase vi since the consent order addressed and resolved all issues that might otherwise have prevented permit issuance the agency found that although phases ii through v were operated in the absence of a permit taxpayer had been cooperative with the agency and had operated the landfill in compliance with the operational requirements of the statutes in computing reclamation and closing cost deductions for its through tax years the taxpayer included post-closure monitoring and maintenance_costs for all phases of the landfill operations to be incurred over thirty years after a site is closed liners the agency requires the maintenance of methane and drainage structures for a minimum of thirty years an existing landfill must be underlain by at least two natural and or synthetic liners each with provisions for leachate collection and have a treatment and disposal system that is approved by the agency the taxpayer assigned a five-year asset life to the liners and in began amortizing its cost of the liners using the straight-line method_of_depreciation law and analysis the deficit_reduction_act_of_1984 added sec_468 to the internal_revenue_code as an exception to the new economic_performance requirement of sec_461 and its regulations which required a taxpayer on the accrual_method of accounting to deduct expenses in the taxable_year in which all the events had occurred that determine the fact of the liability and the amount of the liability with reasonable accuracy taxpayers electing the application of sec_468 may deduct their reasonably estimated qualified closing costs of any closing activity in connection with any solid_waste disposal site prior to economic_performance cid cid postf-162150-01 taxpayers not electing the application of sec_468 are subject_to the economic_performance requirements imposed by sec_461 sec_468 provides that the amount of any deduction for qualified closing costs for any taxable_year shall be equal to the current_closing_costs allocable to the production from the reserve_property during such taxable years the term qualified closing costs is defined as any expense incurred for any closing activity in connection with any solid_waste disposal site that is conducted in accordance with any permit issued pursuant to any federal state or local law which imposes requirements substantially_similar to the requirements imposed by the solid_waste disposal act see sec_468 the term current_closing_costs is defined as the amount that the taxpayer would be required to pay for qualified closing costs if the closing activities were performed currently sec_468 the estimated closing costs in the case of solid_waste disposal sites shall be computed on the unit-of-capacity method sec_468 the deduction for qualified closing costs for any_tax year is equal to the current_closing_costs allocable to the production from a property during such tax_year sec_468 current_closing_costs are determined according to the unit- of-capacity method for solid_waste disposal sites sec_468 taxpayers electing the application of sec_468 must add the amounts allowed as a current deduction under sec_468 to either a reclamation reserve or closing cost reserve for the property depending on the nature of the costs sec_468 taxpayer has elected the application of sec_468 there is no legal issue regarding the reserve balances issue 1a the term qualified reclamation and closing costs as used in sec_468 includes amounts incurred after operations at a solid_waste disposal site are terminated and the disposal site is covered or capped post-closure costs maintenance monitoring and control activities required by the taxpayer's licenses and the applicable federal and state laws may be closing activities for the purpose of sec_468 under sec_468 the definition of the term qualified closing costs includes expenses_incurred for any closing activity in connection with any solid_waste disposal site that is conducted in accordance with a permit issued pursuant to any provision of a federal or state law that imposes requirements substantially_similar to the requirements imposed by the solid_waste disposal act under the federal resource conservation and recovery act which replaced the solid_waste recovery act the environmental protection agency established postf-162150-01 national criteria for municipal_solid_waste disposal landfills to meet code_of_federal_regulations title part the state rules incorporating federal guidelines and containing the permit application requirement as well as the requirements for the design and operation of landfills and other solid_waste facilities are found in 6nycrr part the federal requirements include closure and post-closure criteria which include installation and maintenance of the integrity of a final cover during closure and post-closure a landfill operator collects monitors treats and disposes of leachate monitors the groundwater and the gas released from the solid_waste disposal site and maintains the monitoring and control equipment the term qualified closing costs defined in the statute as any expense incurred for any closing activity in connection with any solid_waste disposal site conducted in accordance with any permit issued pursuant to any federal or state law includes the cost of post closure monitoring and maintenance activities although decided on another issue the court in 52_fsupp2d_783 w d mich is supportive of our conclusion herein the second circuit to which this case is appealable acknowledged that post closure obligations are required to be considered when computing the deduction pursuant to sec_468 the court explained that post closure costs should be included to most accurately match income and expenses it stated that sec_468 allows landfill operators who use the accrual_method of accounting to deduct a pro-rata portion of future closing and post-closing costs prior to economic_performance id pincite although the statement of the court in south side landfill is clearly dictum and not does not represent binding precedent it does indicate that the second circuit considers post closure costs to be included in the calculation of qualified closing costs in order to accurately match income and expenses issue 1b the costs incurred and to be incurred by the taxpayer for closing phases ii through v are costs that would have been incurred if the taxpayer had a permit whether the taxpayer was operating in compliance with the state permitting requirements is a matter of state law and as there was no final finding by the state it is unclear whether the taxpayer was or was not in compliance with the state law we therefore have insufficient facts to determine that the taxpayer was not acting within the requirements of sec_468 d b of the code case development hazards and other considerations postf-162150-01 while examination and the taxpayer agree that the liners are capital we have not been able to get confirmation of this treatment from cc ita and therefore cannot determine what useful_life if any is appropriate you should send any information requests on this matter to cc ita this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you need further assistance please call roger e baker pincite0 have any further questions by joseph h makurath senior technician reviewer associate chief_counsel passthroughs and special industries
